Exhibit 10.26

FANNIE MAE

STOCK COMPENSATION PLAN OF 1993

Effective as of May 20, 1993

Amended October 18, 2005

12/05/2005



--------------------------------------------------------------------------------

FANNIE MAE

STOCK COMPENSATION PLAN OF 1993

I. The Plan

1.1 Purpose. The purpose of the Fannie Mae Stock Compensation Plan of 1993 is to
promote the success of the Federal National Mortgage Association by providing an
additional means through the grant of Awards to provide officers and employees
with stock compensation that is comparable with compensation for employment with
other similar companies in order to attract, motivate, retain and reward
officers and employees; to provide incentives for high levels of individual
performance and improved financial performance; to attract, motivate and retain
experienced and knowledgeable independent directors; and to promote a close
identity of interests between directors, officers, employees and stockholders.

1.2 Definitions.

The following terms shall have the meanings set forth below:

(1) “Award” shall mean an award of any Option, Stock Appreciation Right,
Restricted Stock, Performance Share Award, Stock Bonus, or any other award
authorized under Section 1.6, or any combination thereof, whether alternative or
cumulative, authorized by and granted under this Plan.

(2) “Award Date” shall mean the date upon which the Nonmanagement Board or the
Committee, as applicable as determined pursuant to Section 1.3, takes the action
granting an Award or such later date as the Nonmanagement Board or the Committee
designates as the Award Date at the time of granting the Award or, in the case
of Awards under Articles VI or VII, the applicable dates set forth therein.

(3) “Award Document” shall mean any writing, which may be an agreement, setting
forth the terms of an Award that has been granted by the Nonmanagement Board or
the Committee.

(4) “Award Period” shall mean the period beginning on an Award Date and ending
on the expiration date of such Award.

(5) “Beneficiary” shall mean the person or persons designated by a Participant
or Permitted Transferee in writing to the Benefit Plans Committee to receive the
benefits specified in an Award Document and under this Plan in the event of the
death of such Participant or Permitted Transferee, or, if the Participant or
Permitted Transferee has not designated such person or persons, or such person
or persons shall all have pre-deceased the Participant or Permitted Transferee,
the executor or administrator of the estate of such Participant or Permitted
Transferee.

 

-2-



--------------------------------------------------------------------------------

(6) “Benefit Plans Committee” shall mean the Benefit Plans Committee established
by the Board, consisting of employees of the Corporation.

(7) “Board” shall mean the Board of Directors of the Corporation.

(8) “Change in Control Event” shall mean any of the following:

(a) A change in the composition of a majority of the Board elected by
stockholders within 12 months after any “person” (as such term is used in
Sections 3(a)(9), 13(d) and 14(d) of the Securities Exchange Act of 1934) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Corporation representing more than 25 percent of the combined voting power of
the then outstanding securities of the Corporation entitled to then vote
generally in the election of directors of the Corporation.

(b) A change in the authority of the Corporation to carry on its business that
would materially restrict the general scope of its authorized business
activities.

(c) A change in the current legal or regulatory structure, other than one sought
by management, that would materially impair the Corporation’s ability to borrow
as a “federal agency” borrower.

(9) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(10) “Committee” shall mean the Compensation Committee of the Board.

(11) “Common Stock” shall mean the common stock of the Corporation and, in the
event such common stock is converted to another security or property pursuant to
Section 8.2, such other security or property.

(12) “Corporation” shall mean Federal National Mortgage Association and its
successors, and, where the context requires, its Subsidiaries.

(13) “Director Term” shall mean the period starting with the annual meeting of
the stockholders at which directors are elected to serve on the Board and ending
with the next annual meeting at which directors are elected.

(14) “Early Retirement” means separation from service with the Corporation at or
after the attainment of age 60 (but before attainment of age 65) with five years
of service with the Corporation, or at an earlier age only if permitted by the
Nonmanagement Board or the Committee (as the case may be) in its sole
discretion. For purposes of this Section 1.2(14), a year of service shall be
determined in accordance with the Federal National Mortgage Association
Retirement Plan for Employees Not Covered Under Civil Service Retirement Law.

 

-3-



--------------------------------------------------------------------------------

(15) “Eligible Employee” shall mean any employee of the Corporation.

(16) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(17) “Escrow Agent” shall mean Chemical Bank or any additional or successor
escrow agent designated by the Benefit Plans Committee.

(18) “Escrow Agreement” shall mean the document approved by the Benefit Plans
Committee that sets forth the agreement among the Corporation, the Participant
and the Escrow Agent pursuant to which an Award of Restricted Stock, including
an Award of Restricted Stock to a Nonmanagement Director pursuant to
Article VII, is held in escrow pursuant to its terms.

(19) “Fair Market Value” shall mean the per share value of Common Stock as
determined by using the mean between the high and low selling prices of such
Common Stock, on the date of determination, as reported on the NYSE. If such
prices are not available the Fair Market Value shall be the mean of (1) the mean
between the high and low selling prices of the common stock, as reported on the
NYSE, for the first trading day immediately preceding the date of determination
and (2) the mean between the high and low selling prices of the common stock, as
reported on the NYSE, for the first trading day immediately following the date
of determination. If the Common Stock is no longer traded on the NYSE, or if for
any other reason using the foregoing methods to determine Fair Market Value is
not possible or logical under the circumstances, the Committee may determine the
Fair Market Value, in good faith, using any reasonable method.

(20) “Immediate Family Member” shall mean, with respect to a Participant,
(i) such Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, half-sibling, stepsibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relations where the adopted individual shall not have
attained the age of 18 years prior to such adoption); (ii) such Participant’s
Domestic Partner (as defined in Section 2.18 of the Federal National Mortgage
Association Retirement Plan for Employees Not Covered Under Civil Service
Retirement Law and determined pursuant to the guidelines and procedures
established thereunder); (iii) any lineal ascendant or descendant of any
individual described in (i) or (ii) above; (iv) any partnership, limited
liability company, association, corporation or other entity all of whose
beneficial interests (including without limitation all pecuniary interests,
voting rights and investment power) are held by and for the benefit of the
Participant and/or one or more individuals described in (i), (ii) or
(iii) above; or (v) any trust for the sole benefit of the Participant and/or one
or more individuals described in (i), (ii) or (iii) above.

(21) “Incentive Stock Option” shall mean an Option that is designated as an
incentive stock option within the meaning of Section 422 of the Code, or any
successor provision, and that otherwise satisfies the requirements of that
section.

 

-4-



--------------------------------------------------------------------------------

(22) “Limited SAR” shall mean a Stock Appreciation Right granted pursuant to
Section 3.4.

(23) “NMD Participant” shall mean a Nonmanagement Director who holds an Award
granted pursuant to Article VI or Article VII.

(24) “Nonmanagement Board” shall mean the Nonmanagement Directors, as a group.

(25) “Nonmanagement Director” shall mean a member of the Board who is not an
officer or employee of the Corporation.

(26) “Nonqualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

(27) “NYSE” shall mean the New York Stock Exchange.

(28) “Option” shall mean an option to purchase Common Stock pursuant to an
Award.

(29) “Participant” shall mean a Nonmanagement Director or an Eligible Employee
who has been granted an Award under this Plan.

(30) “Performance Share Award” shall mean an Award granted under Section 5.1.

(31) “Permitted Transferee” shall mean (i) any Immediate Family Member with
respect to the Participant, (ii) (A) an extended family member or any person who
has provided or is providing long-term assistance or care to the Participant or
to an individual who is an Immediate Family Member with respect to the
Participant or (B) an Immediate Family Member of a person described in (A), and
(iii) in the case of an Eligible Employee, any organization that is described in
Section 170(c) of the Code or any intermediary designated to exercise an Option
for the benefit of such organization.

(32) “Personal Representative” shall mean the person or persons who, upon the
incompetence of a Participant, shall have acquired on behalf of the Participant,
by legal proceeding or otherwise, the power to exercise the rights or receive
benefits under this Plan and who shall have become the legal representative of
the Participant.

(33) “Plan” shall mean this Fannie Mae Stock Compensation Plan of 1993.

(34) “Plan Termination Date” shall mean the tenth anniversary of the date of the
meeting at which stockholders of the Corporation approve the Plan.

(35) “QDRO” shall mean a qualified domestic relations order as defined in
Section 414(p) of the Code or Section 206(d)(3) of ERISA (to the same extent as
if this Plan were subject thereto), or the applicable rules thereunder.

 

-5-



--------------------------------------------------------------------------------

(36) “Restricted Stock” shall mean shares of Common Stock awarded to a
Participant subject to payment of such consideration, if any, and such
conditions on vesting and such transfer and other restrictions as are
established in or pursuant to this Plan, for so long as such shares remain
nonvested under the terms of the applicable Award Document.

(37) “Retirement” shall mean, in the case of an Eligible Employee, separation
from service with the Corporation under conditions entitling such Eligible
Employee to an immediate annuity under the Federal National Mortgage Association
Retirement Plan for Employees Not Covered Under Civil Service Retirement Law or
under the Civil Service retirement law, whichever is applicable to such Eligible
Employee, at or after the attainment of age 65.

(38) “Rule 16a-1” shall mean Rule 16a-1 as promulgated by the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
from time to time, and any successor provision.

(39) “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
from time to time, and any successor provision.

(40) Stand-Alone SAR” shall mean a Stock Appreciation Right granted
independently of any other Award.

(41) “Stock Appreciation Right” shall mean a right pursuant to an Award to
receive a number of shares of Common Stock or an amount of cash, or a
combination of shares and cash, the aggregate amount or value of which is
determined by reference to a change in the Fair Market Value of the Common
Stock.

(42) “Stock Bonus” shall mean an Award of shares of Common Stock under
Section 5.2.

(43) “STSP” shall mean the Federal National Mortgage Association Securities
Transactions Supervision Program and the guidelines thereunder.

(44) “Subsidiary” shall mean an organization whose employees are identified by
the Board as eligible to participate in benefit plans of the Corporation.

(45) “Total Disability” shall mean complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which the
Participant was employed when the illness commenced or accident occurred, as
determined by the Corporation’s independent medical consultant, and, in the case
of Eligible Employees at or above the rank of Executive Vice President, ratified
by the Nonmanagement Board.

 

-6-



--------------------------------------------------------------------------------

(46) “Without Consideration” shall mean that a transfer of an Option is being
made for a purely donative purpose, with no other promise or receipt of payment,
goods, services or other thing of value in exchange therefor, provided, however,
if the terms of a transfer of Options to an otherwise Permitted Transferee
requires that, upon proper notice of exercise of such Options by or on behalf of
such Permitted Transferee, (i) the Corporation may reduce the number of shares
of Common Stock or sell such number of shares of Common Stock otherwise
deliverable thereunder to the extent required to fund any additional withholding
tax on behalf of the Eligible Employee necessitated by such exercise, delivering
only the balance of the shares of Common Stock due upon the exercise of such
Option to the Permitted Transferee, and/or (ii) the Permitted Transferee is
required to sell the shares of Common Stock so received upon exercise of the
Option, apply a portion of the net proceeds thereof to the payment of any
additional taxes, fees or other costs or expenses incurred by the donor Eligible
Employee in connection with or as a result of such transfer and then deliver (if
an intermediary) or retain (if an organization described in Section 170(c) of
the Code) the remaining net proceeds from such sales of shares of Common Stock,
such transfer shall nevertheless continue to be Without Consideration for the
purposes hereof. A distribution of an Option by an entity or trust described in
section 1.2(20)(iv) or (v) to an owner or beneficiary thereof shall be treated
as a transfer Without Consideration

1.3 Administration and Authorization; Power and Procedure.

(a) The Nonmanagement Board and the Committee. This Plan shall be administered
by, and all Awards to Eligible Employees shall be authorized by, the
Nonmanagement Board in the case of Eligible Employees at or above the rank of
Executive Vice President and the Committee in the case of Eligible Employees
below the rank of Executive Vice President. Action of the Nonmanagement Board or
the Committee with respect to the administration of this Plan shall be taken
pursuant to a majority vote or by unanimous written consent of the respective
members. All references in this Plan to actions or determinations in respect of
Awards by the Nonmanagement Board shall be references to Awards granted to
Eligible Employees at or above the rank of Executive Vice President. All
references in this Plan to actions or determinations in respect of Awards by the
Committee shall be references to Awards granted to Eligible Employees below the
rank of Executive Vice President. The Nonmanagement Board shall administer this
Plan with respect to all Awards held by Eligible Employees at or above the rank
of Executive Vice President, including Awards granted prior to the time that any
such Eligible Employee is elevated to that rank.

(b) Plan Awards; Interpretation; Powers. Subject to the express provisions of
this Plan, the Nonmanagement Board or the Committee shall have the authority:

(i) to determine the Eligible Employees who will receive Awards;

(ii) to grant Awards to such Eligible Employees, to determine the amount of and
the price at which Common Stock will be offered or awarded thereto, to determine
the other specific terms and conditions of such Awards consistent with the
express limits of this Plan, to establish the installments (if any) in which
such Awards shall become exercisable or shall vest, and to establish the
expiration date and the events of termination of such Awards;

 

-7-



--------------------------------------------------------------------------------

(iii) to construe and interpret this Plan and any Award Documents, to further
define the terms used in this Plan, and to prescribe, amend and rescind rules
and regulations relating to the administration of this Plan;

(iv) to cancel, to modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Employees, subject to any required consents under Section 8.5;

(v) to accelerate or extend the ability to exercise or extend the term of any or
all outstanding Awards (subject to the maximum term of Awards under
Section 1.7); and

(vi) to make all other determinations and take such other actions as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

Notwithstanding the foregoing, the provisions of Articles VI and VII relating to
Nonmanagement Director Awards shall be automatic and, to the maximum extent
possible, self-effectuating, and the discretion of the Nonmanagement Board or
the Committee shall not extend to such Awards in any manner that would be
impermissible under Rule 16b-3(c)(2). Ministerial, non-discretionary actions
with respect to implementation of the provisions of Articles VI and VII shall be
performed by individuals who are officers or employees of the Corporation at the
direction of the Benefit Plans Committee.

(c) Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, the Board, the Nonmanagement Board, the Committee
or the Benefit Plans Committee relating or pursuant to this Plan shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Subject only to compliance with the express provisions
hereof, the Board, the Nonmanagement Board and the Committee may act in their
absolute discretion in matters within their authority related to this Plan.

(d) Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Board, the Nonmanagement Board or the Committee
may obtain and may rely upon the advice of experts, including professional
advisors to the Corporation.

(e) Delegation. The Committee may delegate some or all of its authority under
the Plan to one or more members of the Board. The Nonmanagement Board and the
Committee may delegate ministerial, non-discretionary functions to individuals
who are officers or employees of the Corporation.

 

-8-



--------------------------------------------------------------------------------

(f) No Liability. No member of the Board, the Committee or the Benefit Plans
Committee, or director, officer or employee of the Corporation or any Subsidiary
shall be liable, responsible or accountable in damages or otherwise for any
determination made or other action taken or any failure to act by such person so
long as such person is not determined to be guilty by a final adjudication of
willful misconduct with respect to such determination, action or failure to act.

(g) Indemnification. To the extent permitted by law, each of the members of the
Board, the Committee and the Benefit Plans Committee and each of the directors,
officers and employees of the Corporation and any Subsidiary shall be held
harmless and be indemnified by the Corporation for any liability, loss
(including amounts paid in settlement), damages or expenses (including
reasonable attorneys’ fees) suffered by virtue of any determinations, acts or
failures to act, or alleged acts or failures to act, in connection with the
administration of this Plan so long as such person is not determined by a final
adjudication to be guilty of willful misconduct with respect to such
determination, action or failure to act.

1.4 Participation. Awards may be granted by the Nonmanagement Board or the
Committee only to Eligible Employees. An Eligible Employee who has been granted
an Award may, if otherwise eligible, be granted additional Awards if the
Nonmanagement Board or the Committee shall so determine. Nonmanagement Directors
shall not be eligible to receive any Awards except for Awards granted
automatically pursuant to Articles VI and VII.

1.5 Shares Available for Awards.

(a) Common Stock. Subject to the provisions of Section 8.2, the Common Stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock, any shares of Common Stock held as
treasury shares, and shares of Common Stock purchased by the Corporation on the
open market.

(b) Number of Shares. Subject to adjustments in accordance with Section 8.2, the
maximum number of shares of Common Stock that may be delivered pursuant to
Awards granted to Eligible Employees and Nonmanagement Directors under this Plan
shall not exceed 13,500,000 shares plus shares previously approved by the
stockholders for awards under the Fannie Mae Stock Compensation Plan, the
Federal National Mortgage Association Restricted Stock Plan for Directors, the
Federal National Mortgage Association 1984 Stock Option Plan and the Federal
National Mortgage Association Performance Share Plan that have never been
subject to awards under such plans or that have become available as of March 29,
1993 under such plans through the expiration, cancellation or termination of
outstanding awards.

(c) Calculation of Available Shares and Replenishment. A good faith estimate of
the number of shares of Common Stock subject to outstanding Awards that will be
satisfied by delivery of shares of Common Stock, plus the number of shares of
Common Stock referenced for purposes of determining other Awards, shall be
reserved from the number of shares of Common Stock available for Awards under
this Plan. The aggregate number of shares of Common Stock delivered under this
Plan plus the number of shares referenced with

 

-9-



--------------------------------------------------------------------------------

respect to Awards paid in cash shall reduce the number of shares of Common Stock
remaining available. If any Award shall expire or be canceled or terminated
without having been exercised in full, or any Common Stock subject to a
Restricted Stock Award or other Award shall not vest or be delivered, the
unpurchased, nonvested or undelivered shares of Common Stock subject thereto or
the shares of Common Stock referenced with respect thereto shall again be
available under this Plan; provided, however, that no such unpurchased,
nonvested or undelivered shares shall again be available if the holder received
dividends with respect to such shares or any other benefits of ownership of such
shares, other than voting rights or the accumulation of dividends that are never
paid to the holder. In the case of Awards granted in combination such that the
exercise of one results in a proportionate cancellation of the other, the number
of shares of Common Stock reserved for issuance shall be the greater of the
number that would be reserved if one or the other alone was outstanding. If the
Corporation withholds shares of Common Stock pursuant to Section 8.4, the number
of shares that would have been deliverable with respect to an Award but that are
withheld pursuant to the provisions of Section 8.4 shall be treated as issued
and the aggregate number of shares issuable with respect to the applicable Award
and under this Plan shall be reduced by the number of shares so withheld and
such shares shall not be available for additional Awards.

1.6 Grant of Awards. Subject to the express provisions of this Plan, the
Nonmanagement Board or the Committee shall determine the number of shares of
Common Stock subject to each Award, the price (if any) to be paid for the shares
or the Award and other terms and conditions of the Award. Each Award to an
Eligible Employee shall be evidenced by an Award Document signed by the
Corporation and, if required by the Nonmanagement Board or the Committee, by the
Eligible Employee. Awards are not restricted to any specified form or structure
and may include, without limitation, the types of Awards set forth in Articles
II, III, IV and V hereof or, without limitation, any other transfers of Common
Stock or any options or warrants to acquire Common Stock, or any similar right
with a value related to or derived from the value of Common Stock, as may be
determined by the Nonmanagement Board or the Committee. An Award may consist of
one such benefit, or two or more of them in any combination or alternative.

1.7 Award Period. Each Award and all executory rights or obligations under the
related Award Document shall expire on such date (if any) as shall be determined
by the Nonmanagement Board or the Committee, but in the case of Options or other
rights to acquire Common Stock, not later than ten (10) years and one day after
the Award Date.

1.8 Limitations on Exercise and Vesting of Awards.

(a) Provisions for Exercise. An Award shall be exercisable or shall vest as
determined by the Nonmanagement Board or the Committee.

(b) Procedure. Any exercisable Award shall be exercised when the person
appointed by the Nonmanagement Board or the Committee receives written notice of
such exercise from the Participant, together with satisfactory arrangements for
any required payment to be made in accordance with Sections 2.2 or 8.4 or the
terms of the Award Document, as the case may be.

 

-10-



--------------------------------------------------------------------------------

(c) Fractional Shares/Minimum Issue. Fractional share interests shall be
disregarded, but may be accumulated. However, the Nonmanagement Board or the
Committee may determine that cash will be paid or transferred in lieu of any
fractional share interests.

1.9 Acceptance of Notes to Finance Exercise. Where the Nonmanagement Board or
the Committee deems it appropriate under the circumstances as indicated by its
written approval, the Corporation may accept one or more notes from any Eligible
Employee Participant in connection with the exercise or receipt of any
outstanding Award or the payment of the amount of any taxes that the Corporation
may be required to withhold with respect to such exercise or receipt; provided
that any such note shall be subject to the following terms and conditions:

(1) The principal of the note shall not exceed the amount required to be paid to
the Corporation upon the exercise or receipt of one or more Awards under the
Plan, including the amount of any taxes required to be withheld, and the note
shall be delivered directly to the Corporation in consideration of such exercise
or receipt.

(2) The initial term of the note shall be determined by the Nonmanagement Board
or the Committee; provided that the term of the note, including extensions,
shall not exceed ten years.

(3) The note shall provide for full recourse to the Participant, including a
right of set-off against amounts otherwise payable by the Corporation to the
Participant, and shall bear interest at a rate determined by the Nonmanagement
Board or the Committee, but not less than the applicable federal rate determined
under Section 1274, or any successor provision of the Code.

(4) If the employment of the Participant terminates, the unpaid principal
balance of the note shall become due and payable on the 10th business day after
such termination; provided, however, that if a sale of shares of Common Stock
would cause such Participant to incur liability under the STSP, the unpaid
balance shall become due and payable on the 10th business day after the first
day on which a sale of such shares can be made without incurring such liability,
assuming for these purposes that, subsequent to such termination, the
Participant has entered into no other transactions involving shares of Common
Stock.

(5) If required by the Nonmanagement Board or the Committee or by applicable
law, the note shall be secured by a pledge of any shares or rights financed
thereby in compliance with applicable law.

(6) The terms, repayment provisions, and collateral release provisions of the
note and the pledge securing the note shall conform with applicable rules and
regulations of the Federal Reserve Board as then in effect.

 

-11-



--------------------------------------------------------------------------------

1.10 Transferability.

(a) General Restrictions. Awards may be exercised only by the Participant; the
Participant’s Personal Representative, if any; the Participant’s Beneficiary, if
the Participant has died; in the case of any Option (other than an Incentive
Stock Option), a person who was a Permitted Transferee at the time the Option
was transferred to such person; or a Permitted Transferee’s Beneficiary, if the
Permitted Transferee has died. Amounts payable or shares of Common Stock
issuable pursuant to an Award shall be paid to (or registered in the name of)
such person or persons as specified by the person exercising the Award. Other
than by will or the laws of descent and distribution or pursuant to a QDRO
(except to the extent not permitted in the case of an Incentive Stock Option) or
(subject to (b), (c), (d), (e), and (f) below) to a Permitted Transferee in the
case of any Option (other than an Incentive Stock Option), no right or benefit
under this Plan or any Award, including without limitation any Option,
Performance Share Award or share of Restricted Stock that has not vested, shall
be transferable by a Participant or Permitted Transferee or shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge (other than to the Corporation), and any such attempted
action shall be void. The Corporation shall disregard any attempt at transfer,
assignment or other alienation prohibited by the preceding sentences and only
shall pay or deliver such cash or shares of Common Stock in accordance with the
provisions of this Plan. The designation of a Beneficiary hereunder shall not
constitute a transfer for these purposes.

(b) Tax Withholding. An Eligible Employee may not transfer Options (“Transferred
Options”) to a Permitted Transferee, other than a Permitted Transferee described
in Section 1.2(31)(iii), unless the Eligible Employee agrees to retain, and not
to exercise, until the exercise of the Transferred Options, at least 50 percent
of the exercisable Options held by the Eligible Employee with the same exercise
price and expiration date as the Transferred Options. The condition set forth in
the preceding sentence, however, may be waived at any time by (A) the Chairman
of the Committee in the case of an Eligible Employee who is either a member of
the Board or the General Counsel of the Corporation, or (B) the General Counsel
of the Corporation in the case of any other Eligible Employee, and, as a
condition of such waiver, the Chairman of the Committee or the General Counsel
of the Corporation, as the case may be, may specify other steps that the
Eligible Employee must take to provide for the collection by the Corporation of
all federal, state, local and other taxes required by law to be withheld upon
the exercise of such Transferred Options.

(c) Notice of Transfer. A transfer of an Option to a Permitted Transferee shall
not be effective unless, prior to making the transfer, the transferor
(i) provides written notice of the transfer to (A) the Chairman of the Committee
in the case of a transfer by a Participant who is either a member of the Board
or the General Counsel of the Corporation (or a transfer by a Permitted
Transferee of an Option originally granted to a member of the Board or to the
General Counsel of the Corporation), or (B) the General Counsel of the
Corporation in the case of any other transfer, and (ii) certifies in writing to
the Chairman of the Committee or the General Counsel of the Corporation, as the
case may be, that the transfer will be Without Consideration.

 

-12-



--------------------------------------------------------------------------------

(d) Approval of Transfer. A transfer of an Option to a Permitted Transferee
described in section 1.2(31)(ii) or (iii) shall not be effective unless, after
receiving the notice described in (c) above, the Chairman of the Committee or
the General Counsel of the Corporation, as the case may be, either approves the
proposed transfer in writing or does not disapprove the proposed transfer in
writing within ten business days after receipt of such notice. The Chairman of
the Committee or the General Counsel of the Corporation, as the case may be, may
disapprove such a proposed transfer if he or she determines, in his or her good
faith judgment, that (i) the proposed Permitted Transferee has philosophies,
purposes, policies, objectives, goals or practices inconsistent with those of
the Corporation or (ii) the Participant has not taken such steps as may be
necessary or appropriate to provide for the collection by the Corporation of all
federal, state, local and other taxes required by law to be withheld upon
exercise of the Option.

(e) Time of Transfer. A transfer to a Permitted Transferee other than a
Permitted Transferee described in Section 1.2(31)(iii) may be made not earlier
than March 14, 1997 and not later than March 21, 1997 or, thereafter, only on
the first business day of a subsequent calendar quarter.

(f) Transfer of Nonvested Options. A nonvested Option may be transferred to a
Permitted Transferee other than a Permitted Transferee described in section
1.2(31)(iii) only with the prior consent of (A) the Chairman of the Committee in
the case of a Participant who is either a member of the Board or the General
Counsel of the Corporation, or (B) the General Counsel of the Corporation in the
case of any other Participant.

1.11 Gain Deferral. Any participant who is eligible to participate in the Fannie
Mae Stock Option Gain Deferral Plan may elect to exercise a Nonqualified Stock
Option pursuant to the provisions of such plan.

1.12 Section 83(b) Elections. If a Participant shall file an election with the
Internal Revenue Service to include the value of any Award in the Participant’s
gross income while such Award remains subject to restrictions, the Participant
shall promptly furnish the Corporation with a copy of such election.

1.13 Payments to Persons Other Than Participants or Beneficiaries. If the
Nonmanagement Board or the Committee determines that any Participant or
Beneficiary to whom any amount is payable under the Plan is unable to care for
such person’s affairs because of illness or accident, or is a minor, then any
payment due to such person (unless a prior claim therefor has been made by a
duly appointed legal representative) may, in the discretion of the Nonmanagement
Board or the Committee, be paid to such person’s spouse, child, other relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Nonmanagement Board or the Committee to be a proper recipient on
behalf of such person otherwise entitled to payment. Any such payment shall be a
complete discharge of any liability under this Plan.

 

-13-



--------------------------------------------------------------------------------

II. Options

2.1 Grants. One or more Options may be granted under this Article to any
Eligible Employee. Each Option granted may be either an Incentive Stock Option
or a Nonqualified Stock Option.

2.2 Option Price.

(a) Pricing Limits. The exercise price for shares of Common Stock covered by
Options shall be determined by the Nonmanagement Board or the Committee at the
time of the Award, but shall not be less than 100% of the Fair Market Value of
the Common Stock on the Award Date.

(b) Payment Provisions. The exercise price for any shares of Common Stock
purchased on exercise of an Option granted under this Article shall be paid in
full at the time of each exercise in one or a combination of the following
methods: (i) in cash or by electronic funds transfer; (ii) by check payable to
the order of the Corporation; (iii) by notice and third party payment; (iv) by
the delivery of shares of Common Stock already owned by the Participant; (v) if
authorized by the Nonmanagement Board or the Committee or specified in the
applicable Award Document, by a promissory note of the Participant consistent
with the requirements of Section 1.9; or (vi) through simultaneous sale through
a broker of shares of Common Stock acquired on exercise, as permitted under
Regulation T of the Board of Governors of the Federal Reserve System; provided,
however, that the Nonmanagement Board or the Committee may, in its absolute
discretion, limit the Participant’s ability to exercise an Option by delivering
shares of Common Stock, including by imposing a requirement that the Participant
satisfy a minimum holding period with respect to the shares so delivered. Shares
of Common Stock used to satisfy the exercise price of an Option shall be valued
at their Fair Market Value on the date of exercise.

2.3 Limitations on Incentive Stock Options. There shall be imposed in any Award
Document relating to Incentive Stock Options such terms and conditions as from
time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code, or any successor
provision.

2.4 Option Period.

(a) Award Period. Each Option shall specify the Award Period for which the
Option is granted and shall provide that the Option shall expire at the end of
such Award Period. The Nonmanagement Board or the Committee may extend the Award
Period by amendment of an Option. Notwithstanding the foregoing, the Award
Period with respect to an Option, including all extensions, shall not exceed:
(i) in the case of an Incentive Stock Option, 10 years, and (ii) in the case of
any other Option, 10 years and one day.

 

-14-



--------------------------------------------------------------------------------

b) Effect of Termination of Employment. Notwithstanding the provisions of
Section 2.4(a), unless otherwise provided by the Nonmanagement Board or the
Committee, (i) for a Participant who terminates employment with the Company for
any reason other than Retirement, Early Retirement, Total Disability or, death
or having attained age 55 with five years of service and is not covered by
Section 2.5(d), an Option shall expire on the earlier to occur of (A) the end of
the Award Period or (B) the date three months following the Participant’s
termination of employment, (ii) for a Participant who terminates employment with
the Company and is covered by Section 2.5(d), an Option shall expire on the
earlier to occur of (A) the end of the Award Period or (B) the date 12 months
following the Participant’s termination, or (iii) for a Participant who
terminates employment by reason of Retirement, Early Retirement, Total
Disability, death or having attained age 55 with five years of service, an
Option shall expire on the end of the Award Period.

c) Death of Permitted Transferee. Unless otherwise provided by the Nonmanagement
Board or the Committee, an Option held by a Permitted Transferee shall expire on
the earlier of its expiration pursuant to Section 2.4(a) or (b) or the date
12 months following the Permitted Transferee’s death.

2.5 Vesting; Forfeiture.

(a) Vesting Generally. An Option shall be exercisable and vested upon such terms
and conditions or pursuant to such schedule as the Nonmanagement Board or the
Committee shall determine at the time of the Award. Except as otherwise provided
in this Section 2.5 or unless otherwise specified by the Nonmanagement Board or
the Committee, an Option that is not vested upon a Participant’s termination of
employment shall be forfeited.

(b) Change in Control. Unless otherwise specified by the Nonmanagement Board,
Options held for more than one year from the Award Date by Participants at or
above the rank of Executive Vice President shall become immediately exercisable
and fully vested upon a Change in Control Event.

(c) Retirement, Early Retirement, Total Disability or Death. Unless otherwise
specified by the Nonmanagement Board or the Committee, an Option shall become
immediately exercisable and fully vested upon the Participant’s termination of
employment with the Corporation by reason of Retirement, Early Retirement, Total
Disability or death.

(d) Vesting Upon Termination with Separation Agreements. Notwithstanding the
foregoing, (i) for a Participant who executes, prior to the termination of his
or her employment, a separation agreement with the Corporation pursuant to the
Corporation’s Voluntary Separation Agreement program (“VSA”), one-half of the
portion of each Award that would have vested within 12 months of the date of
such Participant’s termination of employment with the Corporation shall become
immediately exercisable and fully vested upon such Participant’s termination;
(ii) (A) for a Participant who accepts the Corporation’s offer to terminate
employment voluntarily and executes, prior to the termination of such
Participant’s employment, a separation agreement with the

 

-15-



--------------------------------------------------------------------------------

Corporation pursuant to an Elective Severance Window under the Federal National
Mortgage Association Discretionary Severance Benefit Plan, the portion of each
Award that would have vested within 12 months of the date of such Participant’s
termination of employment with the Corporation, and one-half of the portion of
each Award that would have vested within 13-24 months of the date of such
Participant’s termination, shall become immediately exercisable and fully vested
upon such Participant’s termination, and (B) for a Participant who is not given
the opportunity to terminate employment under an Elective Severance Window but
voluntarily executes, prior to the termination of his or her employment, a
separation agreement with the Corporation pursuant to a Displacement Program
under the Federal National Mortgage Association Discretionary Severance Benefit
Plan, the portion of each Award that would have vested within 12 months of the
date of such Participant’s termination of employment with the Corporation shall
become immediately exercisable and fully vested upon such Participant’s
termination, and (iii) for a Participant who executes, prior to the termination
of his or her employment, a separation agreement with the Corporation pursuant
to the Fannie Mae Individual Severance Plan, the portion of each Award that
would have vested within 12 months of the date of such Participant’s termination
of employment with the Corporation shall become immediately exercisable and
fully vested upon such Participant’s termination.

(e) “EPS Challenge Grants.” Section 2.5(d) shall not apply to Options granted
pursuant to “EPS Challenge Grants,” initially granted on January 18, 2000.

2.6 Option Repricing, Cancellation, Substitution or Waiver of Restrictions.
Subject to Sections 1.5 and 8.5 and the specific limitations on Awards contained
in this Plan, the Nonmanagement Board or the Committee from time to time may
authorize, generally or in specific cases only, for the benefit of any
Participant who is an Eligible Employee, any adjustment in the exercise or
purchase price, the vesting schedule, the number of shares subject to, the
restrictions upon or the term of, an Award granted under this Article by
cancellation of an outstanding Award and a subsequent granting of an Award, by
amendment, by substitution of an outstanding Award, by waiver or by other
legally valid means. Such amendment or other action may result, among other
changes, in an exercise or purchase price that is higher or lower than the
exercise or purchase price of the original or prior Award, provide for a greater
or lesser number of shares subject to the Award, or provide for a longer or
shorter vesting or exercise period.

III. Stock Appreciation Rights

3.1 Grants. In its discretion, the Nonmanagement Board or the Committee may
grant to any Eligible Employee Stock Appreciation Rights either concurrently
with the grant of another Award or in respect of an outstanding Award, in whole
or in part, or may grant to any Eligible Employee Stand-Alone SARs. Any Stock
Appreciation Right granted in connection with an Incentive Stock Option shall
contain such terms as may be required to comply with the provisions of
Section 422 of the Code (or any successor provision) and the regulations
promulgated thereunder. Each Stand-Alone SAR shall specify the Award Period for
which the Stand-Alone SAR is granted and shall provide that the Stand-Alone SAR
shall expire at the end of such Award Period. The Nonmanagement Board or the
Committee may extend the Award Period by amendment of a Stand-Alone SAR;
provided, however, that the Award Period, including all extensions, shall not
exceed 10 years and one day.

 

-16-



--------------------------------------------------------------------------------

3.2 Exercise of Stock Appreciation Rights.

(a) Related Awards. Unless the Award Document or the Nonmanagement Board or the
Committee otherwise provides, a Stock Appreciation Right related to another
Award shall be exercisable at such time or times, and to the extent, that the
related Award shall be exercisable.

(b) Stand-Alone SARs. Stand-Alone SARs shall be exercisable and vest upon such
terms and conditions or pursuant to such schedule as the Nonmanagement Board or
the Committee shall determine at the time of the Award. Unless otherwise
provided by the Nonmanagement Board or the Committee, (i) in the case of a
Participant’s termination of employment with the Corporation by reason of
Retirement, Early Retirement, Total Disability or death, Stand-Alone SARs shall
become immediately exercisable and fully vested upon the Participant’s
termination of employment, and Stand-Alone SARs shall expire and no longer be
exercisable at the end of the Award Period; and (ii) in the case of a
Participant’s termination of employment with the Corporation for any reason
other than Retirement, Early Retirement, Total Disability or death, Stand-Alone
SARs shall expire and no longer be exercisable on the earlier to occur of
(A) the end of the Award Period or (B) the date three months following the
Participant’s termination of employment. Unless otherwise provided by the
Nonmanagement Board, Stand-Alone SARs held for more than one year from the Award
Date by Participants at or above the rank of Executive Vice President shall
become immediately exercisable and fully vested upon a Change in Control Event.

3.3 Payment.

(a) Amount. Unless the Nonmanagement Board or the Committee otherwise provides,
upon exercise of a Stock Appreciation Right and surrender of the appropriate
exercisable portion of any related Award, the Participant shall be entitled to
receive payment of an amount determined by multiplying

(i) the difference obtained by subtracting the exercise price per share of
Common Stock under the related Award (if applicable) or the initial share value
specified in the Award from the Fair Market Value upon exercise, by

(ii) the number of shares of Common Stock with respect to which the Participant
is exercising the Stock Appreciation Right.

 

-17-



--------------------------------------------------------------------------------

(b) Form of Payment. The Nonmanagement Board or the Committee, in its sole
discretion, shall determine the form in which payment shall be made of the
amount determined under paragraph (a) above, which may be solely in cash, solely
in shares of Common Stock (valued at their Fair Market Value on the date of
exercise of the Stock Appreciation Right), or partly in such shares and partly
in cash. If the Nonmanagement Board or the Committee permits the Participant to
elect to receive cash or shares (or a combination thereof) on such exercise, any
such election shall be subject to such conditions as the Nonmanagement Board or
the Committee may impose.

3.4 Limited Stock Appreciation Rights. The Committee may grant to any Eligible
Employee Limited SARs exercisable only upon or in respect of a Change in Control
Event or any other specified event and such Limited SARs may relate to or
operate in combination with or in substitution for Options, other Stock
Appreciation Rights or other Awards (or any combination thereof), and may be
payable in cash or shares of Common Stock based on the spread between the
exercise price of the Limited SAR and a price based upon the Fair Market Value
of the shares during a specified period or on a specified date within a range of
six months before or after such event.

IV. Restricted Stock Awards

4.1 Grants. The Nonmanagement Board or the Committee may, in its discretion,
grant one or more Restricted Stock Awards to any Eligible Employee. Each
Restricted Stock Award Document shall specify the number of shares of Common
Stock to be issued to the Participant, the date of such issuance, the
consideration for such shares, if any, by the Participant, the restrictions
imposed on such shares, and the conditions of release or lapse of such
restrictions. Stock certificates evidencing shares of Restricted Stock pending
the lapse of the restrictions shall be held by the Corporation or by a third
party designated by the Nonmanagement Board or the Committee until the
restrictions on such shares shall have lapsed and the shares shall have vested
in accordance with the provisions of the Award. Promptly after the lapse of
restrictions, a certificate or certificates evidencing the number of shares of
Common Stock as to which the restrictions have lapsed (or such lesser number as
may be permitted pursuant to Section 8.4) shall be delivered to the Participant
or other person entitled under the Plan to receive the shares. The Participant
or such other person shall deliver to the Corporation such further assurance and
documents as the Nonmanagement Board or the Committee may require.

4.2 Restrictions.

(a) Pre-Vesting Restraints. Except as provided in Section 1.10, shares of Common
Stock comprising any Restricted Stock Award may not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered, either voluntarily
or involuntarily, until the restrictions have lapsed.

(b) Dividend and Voting Rights. Unless otherwise provided in the applicable
Award Document, a Participant receiving a Restricted Stock Award shall be
entitled to cash dividend and voting rights for all shares of Common Stock
issued even though they are not vested, provided that such rights shall
terminate immediately as to any Restricted Stock that ceases to be eligible for
vesting.

 

-18-



--------------------------------------------------------------------------------

(c) Accelerated Vesting. Unless otherwise provided by the Nonmanagement Board or
the Committee, the restrictions on Restricted Stock shall lapse upon the
Participant’s termination of employment with the Corporation by reason of
Retirement, Early Retirement, Total Disability or death, and restrictions on
Restricted Stock held for more than one year from the Award Date by Participants
at or above the rank of Executive Vice President shall lapse upon a Change in
Control Event.

(d) Forfeiture. Unless otherwise specified by the Nonmanagement Board or the
Committee, Restricted Stock as to which the restrictions have not lapsed in
accordance with the provisions of the Award or pursuant to Section 4.2(c) shall
be forfeited upon a Participant’s termination of employment. Upon the occurrence
of any forfeiture of shares of Restricted Stock, such forfeited shares shall be
automatically transferred to the Corporation without payment of any
consideration by the Corporation and without any action by the Participant.

V. Performance Share Awards and Stock Bonuses

5.1 Grants of Performance Share Awards. The Nonmanagement Board or the Committee
may, in its discretion, grant Performance Share Awards to Eligible Employees. An
Award shall specify the maximum number of shares of Common Stock (if any)
subject to the Performance Share Award and its terms and conditions. The
Nonmanagement Board shall establish the specified period (a “performance cycle”)
for the Performance Share Award and the measure(s) of the performance of the
Corporation (or any part thereof) or the Participant. The Nonmanagement Board
may, during the performance cycle, make such adjustments to the measure(s) of
performance as it may deem appropriate to compensate for, or reflect, any
significant changes that may occur in accounting practices, tax laws, other laws
or regulations that alter or affect the computation of the measure(s). The Award
Document shall specify how the degree of attainment of the measure(s) over the
performance cycle is to be determined. The Nonmanagement Board or the Committee
may provide for full or partial credit, prior to completion of such performance
cycle or the attainment of the performance achievement specified in the Award,
in the event of the Participant’s death or other termination of employment.
Unless otherwise provided by the Nonmanagement Board, upon a Change in Control
Event payments shall be made with respect to a Performance Share Award held for
more than one year from the Award Date by a Participant at or above the rank of
Executive Vice President, based on the assumption that the performance
achievement specified in the Award would have been attained by the end of the
performance cycle.

5.2 Grants of Stock Bonuses. The Nonmanagement Board or the Committee may grant
a Stock Bonus to any Eligible Employee to reward exceptional or special
services, contributions or achievements, in such amounts of Common Stock and on
such terms and conditions as determined from time to time by the Nonmanagement
Board or the Committee.

 

-19-



--------------------------------------------------------------------------------

5.3 Deferred Payments. The Nonmanagement Board or the Committee may authorize
for the benefit of any Eligible Employee the deferral of any payment of cash or
shares of Common Stock that may become due or of cash otherwise payable under
this Plan, and provide for accredit benefits thereon based upon such deferment,
at the election or at the request of such Participant, subject to the other
terms of this Plan. Such deferral shall be subject to such further conditions,
restrictions or requirements as the Nonmanagement Board or the Committee may
impose, subject to any then-vested rights of the Participant.

VI. Nonmanagement Director Options

6.1 Participation. Awards under this Article VI shall be made only to
Nonmanagement Directors.

6.2 Annual Option Grants.

(a) Time of Initial Award. After approval of this Plan by the stockholders of
the Corporation, each Nonmanagement Director shall be granted automatically
(without any action by the Board, the Nonmanagement Board or the Committee) a
Nonqualified Stock Option (the Award Date of which shall be the date of
stockholder approval of the Plan) to purchase 4000 shares of Common Stock.

(b) Subsequent Annual Awards. Following the initial award described in
Section 6.2(a), on the first day of each Director Term for each Nonmanagement
Director (which shall be the Award Date) each year prior to the Plan Termination
Date, there shall be granted automatically (without any action by the Board, the
Nonmanagement Board or the Committee) to each such Nonmanagement Director then
in office a Nonqualified Stock Option to purchase 4000 shares of Common Stock.
Any Nonmanagement Director appointed or elected to office during a Director Term
shall be granted automatically (without any action by the Board, the
Nonmanagement Board or the Committee) a Nonqualified Stock Option (the Award
Date of which shall be the date such person takes office) to purchase the
nearest whole number of shares of Common Stock equal to 4000 multiplied by the
number of partial or full calendar months (not to exceed 12) remaining in such
Director Term divided by 12.

(c) Maximum Number of Shares. Annual grants that would otherwise cause the total
Awards under this Plan to exceed the maximum number of shares of Common Stock
under Section 1.5(b) shall be prorated to come within such limitation.

6.3 Option Price. The exercise price per share of Common Stock covered by each
Option granted pursuant to Section 6.2 shall be 100 percent of the Fair Market
Value. The exercise price of any Option granted under this Article shall be paid
in full at the time of each purchase, in cash or by check or in shares of Common
Stock valued at their Fair Market Value on the date of exercise of the Option,
or partly in such shares and partly in cash.

6.4 Option Period and Ability to Exercise. Each Option granted under this
Article VI and all rights or obligations thereunder shall commence on the Award
Date and expire ten years and one day thereafter and shall be subject to earlier
termination as provided below. Each Option granted under Section 6.2 shall be
immediately exercisable.

 

-20-



--------------------------------------------------------------------------------

6.5 Termination of Directorship. If an NMD Participant’s services as a member of
the Board terminate for any reason after at least ten years of service as a NMD,
or by reason of such NMD Participant’s death, Total Disability or not having
been renominated for election by the stockholders of the Corporation after
reaching age 70, any Option granted pursuant to this Article VI held by such NMD
Participant shall remain exercisable until the earlier of one year after the
date of such termination and the expiration of the stated term of such Option.
If an NMD Participant’s services as a member of the Board terminate for any
other reason, any then-outstanding Option may be exercised until the earlier of
three months after the date of such termination and the expiration of the stated
term of such Option.

6.6 Adjustments. Options granted under this Article VI shall be subject to
adjustment as provided in Section 8.2, but only to the extent that such
adjustment is based on objective criteria and is consistent with adjustments to
Options or other Awards held by persons other than Nonmanagement Directors.

6.7 Limitation on Amendments. The provisions of this Article VI shall not be
amended more than once every six months (other than as may be necessary to
conform to any applicable changes in the Code or the rules thereunder), unless
any such amendment would be consistent with the provisions of
Rule 16b-3(c)(2)(ii) (or any successor provision).

VII. Nonmanagement Director Restricted Stock

7.1 Participation. Awards under this Article VII shall be made only to
Nonmanagement Directors.

7.2 Amount of Awards. There shall be a five-year cycle of Awards under this
Article VII commencing on the date of the annual meeting of the stockholders of
the Corporation during the year 2001 and ending on the fifth anniversary of such
date in the year 2006. Awards shall be made to each Nonmanagement Director
according to the appropriate provision set forth below. No Awards shall be
granted later than the end of the five-year cycle. Neither the Plan nor any
action taken thereunder shall be construed as giving any NMD Participant the
right to be reappointed or renominated to serve as a member of the Board.

(i) Each Nonmanagement Director who is a member of the Board immediately
following the annual meeting of the stockholders of the Corporation in the year
2001 shall receive an Award (rounded to the nearest full share) of shares of
Restricted Stock having an aggregate Fair Market Value on the date of the first
meeting of the Board following such annual meeting equal to the amount computed
by adjusting $60,000 for inflation between 1996 and 2001. The computation shall
be done by multiplying $60,000 by 100 percent plus the percentage increase in
the 12-month Consumer Price Index for All Urban Consumers (“CPI-U”), as
published by the U.S. Bureau of Labor Statistics, for the year 2000 over the
12-month CPI-U for 1996. If the CPI-U is not published or otherwise available at
the time of the 2001 annual meeting of stockholders of the Corporation, the
Benefit Plans Committee is authorized to choose another measure of the inflation
between 1996 and 2001 for purposes of this computation.

 

-21-



--------------------------------------------------------------------------------

(ii) A Nonmanagement Director who is newly appointed or elected thereafter shall
receive an Award equal to the number of shares (rounded to the nearest full
share) that would have been granted had such person been a member of the Board
on the date of the first meeting of the Board following the annual meeting of
the stockholders of the Corporation in the year 2001 multiplied by the number of
partial or full calendar months (not to exceed 60) remaining in the cycle from
the date of the Nonmanagement Director’s appointment or election divided by 60.

7.3 Terms and Conditions. Each NMD Participant who receives an Award pursuant to
Section 7.2 shall execute an Escrow Agreement and appropriate blank stock powers
with respect to his or her Restricted Stock. Stock certificates for such
Restricted Stock registered in the name of each such NMD Participant shall be
issued and deposited, together with the Escrow Agreement and stock powers, with
the Escrow Agent. An NMD Participant shall be entitled to the delivery of such
stock certificates out of escrow only in accordance with the provisions of
Sections 7.6 and 7.7. Except as provided in Section 7.4, all Common Stock, all
cash, or other property received by the Escrow Agent on account of the
Restricted Stock shall be treated in the same manner as Restricted Stock, shall
be subject to all of the terms and conditions of the Escrow Agreement and shall
be delivered out of escrow to the NMD Participant or to the Corporation at the
same time as the Restricted Stock with respect to which it was issued.

7.4 Rights of NMD Participants. Except for the restrictions under Section 7.5,
each NMD Participant who receives an Award pursuant to Section 7.2 shall have
all of the rights and privileges of a stockholder of the Corporation as to the
Restricted Stock subject to such Award, including the right to receive any cash
and stock dividends declared with respect to such Restricted Stock and to direct
the Escrow Agent as to the exercise of voting rights; provided, however, that in
the case of a stock split in the form of a stock dividend, such dividend shares
shall be subject to the same restrictions as the Restricted Stock and held under
the Escrow Agreement.

7.5 Restrictions. Restricted Stock covered by an Award under this Article VII
shall be subject to the following restrictions, which shall apply from the date
the Award is granted and shall continue until such Restricted Stock becomes
vested under Section 7.6 or 7.7:

 

  (i) The Restricted Stock shall not be transferable other than to the NMD
Participant’s Beneficiary upon the NMD Participant’s death.

 

  (ii) Each NMD Participant’s right to the Restricted Stock shall be forfeited
if and when such NMD Participant ceases to be a Nonmanagement Director, except
to the extent that the NMD Participant’s right to receive the Restricted Stock
without restrictions shall have vested under Section 7.6 or 7.7. If forfeited,
all such stock shall become the property of the Corporation and all of the
rights of such NMD Participant to such Restricted Stock and as a stockholder
(including the right to any accrued but unpaid dividends) shall terminate
without further obligation on the part of the Corporation.

 

-22-



--------------------------------------------------------------------------------

7.6 Vesting. The right of each NMD Participant to removal of the restrictions
from Restricted Stock held for the account of such NMD Participant shall vest in
accordance with the provisions of this Section 7.6 and the restrictions for
those shares shall lapse, whereupon the Escrow Agent shall deliver to the NMD
Participant or the NMD Participant’s Beneficiary or Personal Representative a
stock certificate evidencing such Restricted Stock, free of the restrictions set
forth in the Award and Section 7.5. Except for NMD Participants described in
Section 7.7, upon termination of a Nonmanagement Director’s service on the
Board, all shares awarded under this Article VII that remain subject to
restrictions, after the provisions of subsections (i) through (iii) below are
applied, shall be forfeited by the NMD Participant and become the property of
the Corporation and all of the rights of such NMD Participant to such Restricted
Stock and as a stockholder (including the right to accrued but unpaid dividends)
shall terminate without further obligation on the part of the Corporation.

 

  (i) Each NMD Participant who is a member of the Board at the first meeting
following the annual meeting of the stockholders of the Corporation in the year
2001 shall vest on the day before each subsequent annual meeting of the
stockholders during the remainder of the cycle (if he or she is a member of the
Board on such date) in the number of full shares closest to and not exceeding
20 percent of the Restricted Stock awarded at the beginning of the full cycle.
If an NMD Participant is not reelected or reappointed to membership on the
Board, upon such NMD Participant’s ceasing to be a Nonmanagement Director all
Restricted Stock awarded under this Article VII that then remains subject to
restrictions, shall be forfeited.

 

  (ii) An NMD Participant who is elected or appointed to the Board for a
complete Director Term after the first year of the cycle shall vest on the day
before each subsequent annual meeting of the stockholders during the remainder
of the cycle (if he or she is a member of the Board on such date) as to the
number of shares of Restricted Stock in which such NMD Participant would have
vested on such date if such NMD Participant had been granted an Award at the
beginning of the cycle.

 

  (iii) The rights of an NMD Participant who is elected or appointed to the
Board during a Director Term shall vest on the day before each subsequent annual
meeting during the remainder of the cycle (if he or she is a member of the Board
on such date) as to the number of shares of Restricted Stock in which the
replaced predecessor would have vested had the predecessor remained a
Nonmanagement Director, except that for the initial partial Director Term, the
NMD Participant shall vest in only a fraction of the shares (rounded to the
nearest full share) in which an NMD Participant serving for the full Director
Term would have vested for that Director Term, such fraction being the number of
such shares multiplied by the number of partial or full calendar months (not to
exceed 12) of the Director Term served by the NMD Participant, divided by 12.

 

-23-



--------------------------------------------------------------------------------

7.7 Disability, Death or Termination After Age 70. If any NMD Participant’s
membership on the Board terminates because of (i) Total Disability, (ii) such
NMD Participant’s death, or (iii) as to a Nonmanagement Director who is elected
to the Board by the stockholders, not being renominated after reaching age 70,
the restrictions on all of the Restricted Stock held in the account of such NMD
Participant shall lapse on the date of such termination of membership on the
Board and the full balance of Restricted Stock in such account shall be
delivered out of escrow as provided in Section 7.6.

7.8 Adjustments. Restricted Stock granted under this Article VII shall be
subject to adjustment as provided in Section 8.2, but only to the extent that
such adjustment is based on objective criteria and is consistent with
adjustments to Restricted Stock or other Awards held by persons other than
Nonmanagement Directors.

7.9 Limitation on Amendments. The provisions of this Article VII shall not be
amended more than once every six months (other than as may be necessary to
conform to any applicable changes in the Code or the rules thereunder), unless
any such amendment would be consistent with the provisions of
Rule 16b-3(c)(2)(ii) (or any successor provision).

VIII. Other Provisions

8.1 Rights of Eligible Employees, Participants and Beneficiaries.

(a) Employment Status. Status as an Eligible Employee shall not be construed as
a commitment that any Award will be made under this Plan to an Eligible Employee
or to Eligible Employees generally.

(b) No Employment Contract. Nothing contained in this Plan (or in any other
documents related to this Plan or to any Award) shall confer upon any
Participant any right to continue in the employ or other service of the
Corporation or constitute any contract or agreement of employment or other
service, nor shall this Plan interfere in any way with the right of the
Corporation to change such person’s compensation or other benefits or to
terminate the employment of such person, with or without cause; provided,
however, that nothing contained in this Plan or any document related hereto
shall adversely affect any independent contractual right of any Participant
without his or her consent.

(c) Plan Not Funded. Awards payable under this Plan shall be payable in shares
of Common Stock or from the general assets of the Corporation, and (except as
provided in Section 1.5(c)) no special or separate reserve, fund or deposit
shall be made to assure payment of such Awards. No Participant, Beneficiary or
other person shall have any right, title or interest in any fund or in any
specific asset (including shares of Common Stock, except as expressly otherwise
provided) of the Corporation by reason of any Award hereunder. Neither the
provisions of this Plan (or of any related documents), nor the creation

 

-24-



--------------------------------------------------------------------------------

or adoption of this Plan, nor any action taken pursuant to the provisions of
this Plan shall create, or be construed to create, a trust of any kind or a
fiduciary relationship between the Corporation and any Participant, Beneficiary
or other person. To the extent that a Participant, Beneficiary or other person
acquires a right to receive payment pursuant to any Award hereunder, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.

8.2 Adjustments.

(a) Events Requiring Adjustments. If any of the following events occur, the
Nonmanagement Board or the Committee shall make the adjustments described in
Section 8.2(b): (i) any extraordinary dividend or other extraordinary
distribution in respect of the Common Stock (whether in the form of cash, Common
Stock, other securities, or other property), (ii) any recapitalization, stock
split (including a stock split in the form of a stock dividend), reverse stock
split, reorganization, merger, combination, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Corporation, (iii) any issuance of warrants or other rights to purchase shares
of Common Stock or other securities of the Corporation (other than to employees)
at less than 80 percent of fair value on the date of such issuance, or (iv) any
other like corporate transaction or event in respect of the Common Stock or a
sale of substantially all the assets of the Corporation.

(b) Adjustments to Awards. If any of the events described in Section 8.2(a)
occurs, then the Nonmanagement Board or the Committee shall, in such manner and
to such extent (if any) as it deems appropriate and equitable,
(i) proportionately adjust any or all of (1) the number and type of shares of
Common Stock that thereafter may be made the subject of Awards (including the
specific maximum set forth in Section 1.5), (2) the number, amount and type of
shares of Common Stock subject to any or all outstanding Awards, (3) the grant,
purchase, or exercise price of any or all outstanding Awards, (4) the Common
Stock or cash deliverable upon exercise of any outstanding Awards, or (5) the
performance standards appropriate to any outstanding Awards; or (ii) make
provision for a cash payment or for the substitution or exchange of any or all
outstanding Awards based upon the distribution or consideration payable to
holders of Common Stock upon or in respect of the event; provided, however, in
each case, that with respect to Awards of Incentive Stock Options, no such
adjustment shall be made that would cause the Plan to violate Section 422 or
Section 424(a) of the Code or any successor provisions thereto.

8.3 Compliance with Laws. This Plan, the granting and vesting of Awards under
this Plan and the issuance and delivery of shares of Common Stock and the
payment of money under this Plan or under Awards granted hereunder are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Corporation, provide such assurances and
representations to the Corporation as the Corporation may deem necessary or
desirable to assure compliance with all applicable legal requirements.

 

-25-



--------------------------------------------------------------------------------

8.4 Tax Withholding. Upon any exercise, vesting, or payment of any Award or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an Incentive Stock Option prior to satisfaction of the holding period
requirements of Section 422 of the Code (or any successor provision), the
Nonmanagement Board or the Committee may make such provisions and take such
steps as it may deem necessary or appropriate for the withholding by the
Corporation of all federal, state, local and other taxes required by law to be
withheld, including without limitation, the right, at its option, (i) to require
the Participant (or Personal Representative or Beneficiary, as the case may be)
to pay or provide for payment of the amount of any taxes that the Corporation
may be required to withhold with respect to such transaction as a condition to
the release of Common Stock or the making of any payment or distribution,
(ii) to deduct from any amount payable in cash, (iii) to reduce the number of
shares of Common Stock otherwise deliverable (or otherwise reacquire such
shares), based upon their Fair Market Value on the date of delivery, or to grant
the Participant the right to elect such reduction in the number of shares upon
such terms and conditions as it may establish, or (iv) to permit the Corporation
to accept a note for the amount of any taxes that the Corporation may be
required to withhold with respect to such transaction in accordance with
Section 1.9.

8.5 Plan Amendment, Termination and Suspension.

(a) Board Authorization. Subject to this Section 8.5, the Board may, at any
time, terminate or, from time to time, amend, modify or suspend this Plan, in
whole or in part. No Awards may be granted during any suspension of this Plan or
after termination of this Plan, but the Nonmanagement Board or the Committee
shall retain jurisdiction as to Awards then outstanding in accordance with the
terms of this Plan.

(b) Stockholder Approval. If any amendment would (i) materially increase the
benefits accruing under this Plan, or (ii) materially increase the aggregate
number of shares of Common Stock that may be issued under this Plan (except as
provided in Section 8.2), then to the extent deemed necessary or advisable by
the Board, such amendment shall be subject to stockholder approval.

(c) Amendments to Awards. Without limiting any other express authority granted
under this Plan, but subject to its express limits, the Nonmanagement Board or
the Committee by agreement or resolution may waive conditions of or limitations
on Awards to Eligible Employees that the Nonmanagement Board or the Committee in
the prior exercise of its discretion has imposed, without the consent of the
Participant, and may make other changes to the terms and conditions of Awards
that do not affect the Participant’s rights and benefits under an Award in any
materially adverse manner.

(d) Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of the Plan or any change affecting any outstanding Award shall,
without the written consent of the Participant, Beneficiary or Personal
Representative, as applicable, affect in any manner materially adverse to such
person any rights or benefits of any such

 

-26-



--------------------------------------------------------------------------------

person or any obligations of the Corporation under any Award granted under this
Plan prior to the effective date of such change; however, any changes made
pursuant to Section 8.2 shall not be deemed to constitute changes or amendments
for purposes of this Section 8.5.

8.6 Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Nonmanagement Board or the Committee or this Plan and expressly stated in an
Award Document, a Participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Participant. No adjustment shall be made for dividends or other
stockholder rights for which a record date is prior to the date of delivery of
such shares.

8.7 Effective Date of the Plan. This Plan shall be effective as of the date of
the meeting at which the stockholders of the Corporation approve it.

8.8 Term of the Plan. Except for any Award pursuant to Section 7.2 granted to a
Nonmanagement Director who is newly appointed or elected to the Board during the
2001-2006 cycle, no Award shall be granted after the Plan Termination Date.
Unless otherwise expressly provided in this Plan or in an applicable Award
Document, any Award may extend beyond such date, and all authority of the
Nonmanagement Board or the Committee with respect to Awards hereunder shall
continue during any suspension of this Plan and in respect of Awards outstanding
on the Plan Termination Date.

8.9 Governing Law/Construction/Severability.

(a) Choice of Law. This Plan, the Awards, all documents evidencing Awards, and
all other related documents shall be governed by, and construed in accordance
with the laws of the District of Columbia, without reference to its principles
of conflicts of law.

(b) Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

(c) Plan Construction. It is the intent of the Corporation that this Plan and
the Awards satisfy and be interpreted so that Participants who are or may be
subject to the applicable requirements of the STSP will not be subjected to
avoidable liability under the STSP. If any provision of this Plan or of any
Award would otherwise frustrate or conflict with this intent, to the extent
possible that provision shall be interpreted and deemed amended so as to avoid
such conflict; if there is any remaining irreconcilable conflict with such
intent, such provision shall be deemed void.

8.10 Captions. Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

8.11 Effect of Change of Subsidiary Status. For purposes of this Plan and any
Award hereunder, if an entity ceases to be a Subsidiary, the employment of all
Participants who are employed by such entity shall be deemed to have terminated,
except any such Participant who continues as an employee of another entity
within the Corporation.

 

-27-



--------------------------------------------------------------------------------

8.12 Nonexclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Committee to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority.

8.13 Plan Binding on Successors. The obligations of the Corporation under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Corporation, or
upon any successor corporation or organization succeeding to substantially all
of the assets and business of the Corporation. The Corporation agrees that it
will make appropriate provisions for the preservation of all Participants’
rights under the Plan in any agreement or plan that it may enter into or adopt
to effect any such merger, consolidation, reorganization or transfer of assets.

 

-28-